Citation Nr: 0103594	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 795	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on a personal assault in service.


REPRESENTATION

Veteran represented by:  New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
February 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 RO decision, which denied the 
veteran's claim of service connection for PTSD.


REMAND

In this present case, the veteran contends that she has PTSD 
as a result of having been raped during service.  A VA 
outpatient treatment record dated in May 1996, 
diagnosed the veteran as having chronic PTSD related to a 
sexual assault.  A more recent VA psychiatric examination in 
March of 1998, diagnosed the veteran with chronic PTSD , with 
features of generalized anxiety and panic disorder.

In view of the evidence, which shows that the veteran asserts 
having been raped during service and the medical evidence 
which supports a current diagnosis of chronic PTSD, this case 
must be remanded for further development.  VA has a special 
obligation to assist claimants with the development of their 
personal-assault PTSD claims.  Patton v. West, 12 Vet. App. 
272 (1999).  In this regard, the Court noted that VA's 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part III, 
 5.14(c) provides particularized requirements for the 
assistance that is to be given to veterans with PTSD claims 
based on assertions of personal assault.  These 
particularized requirements regard the development of 
"alternative sources" of information since service records 
"may be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  MANUAL M21-1, Part III,  5.14(c)(5).  
Alternative source includes testimonial statements from 
confidants such as family members or clergy, as well as 
evidence of substance abuse, pregnancy tests, and/or 
performance evaluations, among other things.  Currently, it 
is not clear from the record, that an attempt has been made 
to obtain the above-referenced information from the veteran.  
Therefore, this case must be remanded for such development.

In addition VA must assure that all development has been 
completed in accordance with the provsions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate with the 
claims folder all relevant private and VA treatment 
records that have not already been made part of the 
claims folder.

4.  The RO should instruct the veteran to 
provide a detailed written account 
(including dates, locations, names of 
other persons involved, etc.) of her 
assault during service.  The veteran must 
be advised that this information is 
necessary to obtain supportive evidence 
of the stressful event and that she must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  Additionally, the RO should 
afford the veteran the opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding the in-service 
assault to support her claim of service 
connection for PTSD. 

5.  The RO should then request any supporting 
evidence from alternative sources identified by the 
veteran and any additional alternative sources 
deemed appropriate, if the veteran has provided 
sufficiently detailed information to make such a 
request feasible.  The RO should follow all 
applicable procedures in Manual M21-1, Part III,  
5.14(c).

6.  The veteran must be scheduled for a 
VA psychiatric examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  Does the veteran have PTSD?  (Any 
diagnosis of PTSD should be in accordance 
with Diagnostic and Statistical Manual 
IV.)

b.  If PTSD is diagnosed, the examiner 
should clearly identify the stressors 
which are deemed to be the cause of the 
condition.

If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should identify specifically to which it is not 
feasible to respond. 

The veteran must be properly informed of 
her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination.

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  The RO should readjudicate the claim 
of service connection for PTSD based on a 
personal assault in service.  All 
appropriate laws and regulations should 
be applied.  If the benefit being sought 
by the veteran is not resolved to her 
satisfaction, she and her representative 
should be sent a supplemental statement 
of the case.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



